DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8 and 15 recite “obtaining a target environment temperature” of a terminal without reciting any structure or sensor to obtain temperature from.  Claims 2-7, 9-14 and 16-20 are rejected under 112(b) as they depend on the rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesugi (US2016/0359345).
	Regarding claims 1, 8, 15, Uesugi teaches a temperature control method/device applied to a terminal (battery: abstract, para 108), comprising: 
obtaining a target environment temperature value of an environment where the terminal is located (para 110, Fig 3); 
determining, when charging the terminal, a target temperature control strategy according to the target environment temperature value (para 110); and 
controlling a temperature of the terminal according to the target temperature control strategy (Fig 4, 5).  Furthermore, Uesugi teaches using processor (52a Fig 3) and various program stored in memory (para 72) to perform the functions of controlling charging based on temperature.

With respect to claims 2, 9, 16, Uesugi teaches determining the target temperature control strategy according to the target environment temperature value comprises: determining a target temperature control strategy level corresponding to the target environment temperature value according to a pre-stored first correspondence (Fig 4, para 98), wherein the pre- stored first correspondence comprises a plurality of environment temperature values and temperature control strategy levels, and wherein the plurality of environment temperature values correspond one to one to the temperature control strategy levels (Fig 4, para 99); and 
determining the target temperature control strategy according to the target temperature control strategy level (para 99).  

	Regarding claims 3, 10, 17, Uesugi teaches determining the target temperature control strategy level corresponding to the target environment temperature value according to the pre-stored first correspondence (Fig 4, para 98) comprises: 
in response to determining that the target environment temperature value is equal to one of the plurality of environment temperature values (Fig 4, 8, para 99), selecting a temperature control strategy level in the pre-stored first correspondence and corresponding to the target environment temperature value as the target temperature control strategy level (Fig 4, 8, para 99).  
With respect to claims 4, 11, Uesugi teaches determining the target temperature control strategy level corresponding to the target environment temperature value according to the pre-stored first correspondence (Fig 4, 8, para 98, 99) comprises: 
in response to determining that the target environment temperature value is not equal to one of the plurality of environment temperature values (Fig 8, para 97), obtaining an environment temperature value closest to the target environment temperature value from the plurality of environment temperature values included in the pre-stored first correspondence (para 97, 98); and selecting a temperature control strategy level corresponding to the environment temperature value closest to the target environment temperature value as the target temperature control strategy level (para 99).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi (US2016/0359345) as applied to claim 2/9/16 above, and further in view of Hill et al. (10,142,122 hereinafter Hill).

Regarding claims 5-7, 12-14, 18-20, Uesugi teaches determining the target temperature control strategy according to the target temperature control strategy level (para 97-99, Fig 8) and using different temperature control strategies based on different voltage threshold levels and using pre-stored values (para 97-99).  Regarding claim 6/13, Uesugi teaches adjusting current (para 80) based on command.  Furthermore, with respect to claim 7/14/, Uesugi teaches checking maximum cell-voltage and control according to threshold values (para 100).
However, Uesugi does not teach determining a target temperature control triggering condition and a target temperature control releasing condition corresponding to the target temperature control strategy level according to a pre-stored second correspondence, wherein the second correspondence comprises the temperature control strategy levels, temperature control triggering conditions, and temperature control releasing conditions, and wherein the temperature control strategy levels, the temperature control triggering conditions, and the temperature control releasing conditions correspond one to one to each other.  
Hill teaches using a software application to determine a target temperature control triggering condition (col 8 lines 31-40, col 63 lines 1-15) and a target temperature control releasing condition corresponding to the target temperature control strategy level according to a pre-stored second correspondence (col 62 lines 1-15).
Both Uesugi and Hill teaches controlling temperature using prestored preset values.  Hill teaches using different application software or app on different devices including smartphone to set different temperature trigger values.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an app as taught by Hill to set temperature trigger values for ease of control.  Furthermore, use of software application to set and/or adjust different setting of a device is known to POSITA.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Lu et al. (US 9,430,021) teaches battery management system/method implementing optimal dynamic battery charge/discharge cycling. 

Jin et al. (EP3393003) teaches algorithm for controlling an output specification of a charger according to a battery usage pattern, more particularly, to an algorithm for analyzing a usage pattern of a battery built in a user's system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855